UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 14, 2011 DIGITAL YEARBOOK, INC. (Exact name of registrant as specified in its charter) Nevada 333-146476 98-0546715 (State or other jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) 3rant Rd, #453, Tucson, Arizona 85712 (Address of principal executive offices)(Zip Code) () - (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principle Officers On March 14, 2011 Arunkumar Rajapandy, the President and Chief Executive Officer of the Issuer submitted his resignation from the board of directors of the issuer. He was busy with other engagement was the reason for the resignation. Item 9.01 Financial Statement and Exhibits (c) Exhibits Exhibit No. Description 17 March 14, 2011 Resignation of Arunkumar Rajapandy SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIGITAL YEARBOOK, INC. Dated: March 14, 2011 By: /s/ Arunkumar Rajapandy Arunkumar Rajapandy Title: CEO
